      Case 5:19-cv-00166-TBR Document 1 Filed 11/05/19 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                                 (ELECTRONICALLY FILED)


                  5:19-cv-166-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.


502 SOUTH 9TH STREET TRUST                                                      DEFENDANTS
SERVE: Trustee
P.O. Box 1327
Murray, KY 42071

ANGLA DANYELLE CLARK
906 Northwood Drive, Apt. C13
Murray, Kentucky 42071-3551

ANY UNKNOWN BENEFICIARIES OF
502 SOUTH 9TH STREET TRUST
Serve: Warning Order Attorney

ANY UNKNOWN SPOUSE OF
ANGLA DANYELLE CLARK
Serve: Warning Order Attorney


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture, Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     This Complaint is filed to recover RHS’s mortgage interest in the Property.

         3.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.
   Case 5:19-cv-00166-TBR Document 1 Filed 11/05/19 Page 2 of 5 PageID #: 2




       4.      RHS is the holder of a promissory note (“the Note”) executed for value on

September 10, 1999 by Defendant Angla Danyelle Clark (“the Borrower”). The principal

amount of the Note was $46,500.00, bearing interest at the rate of 7.125 percent per annum, and

payable in monthly installments as specified in the Note. A copy of the Note is attached as

Exhibit A, and incorporated by reference as if set forth fully herein.

       5.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) dated September

10, 1999, recorded in Mortgage Book 327, Page 492, in the Office of the Clerk of Calloway

County, Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first

mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 502 South 9th Street, Murray, Calloway County, Kentucky (the “Property”) and

described in more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and

incorporated by reference as if set forth fully herein.

       6.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       7.      The Borrower, Angla Danyelle Clark, obtained title, right and interest in the

Property from Jason Deep Billington, single, by Deed dated September 10, 1999, of record in

Deed Book 327, Page 489, in the Office of the Calloway County Clerk.

       8.      The Borrower has failed to make payments due in accordance with the terms and

conditions of the Note and Mortgage, and therefore the Note and Mortgage are in default.

       9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable.
                                                  2
   Case 5:19-cv-00166-TBR Document 1 Filed 11/05/19 Page 3 of 5 PageID #: 3




       10.      RHS sent the Borrower a Notice of Acceleration, Demand for Payment, Notice of

Intent to Foreclose, and Notice of Opportunity to Have a Hearing Concerning this Action. The

Borrower signed acknowledging receipt of this certified letter.

       11.      Following RHS’s Notice of Acceleration, Demand for Payment, Notice of Intent

to Foreclose and Notice of Opportunity to Have a Hearing Concerning this Action, the Borrower

purported to transfer her interest in the Property to the 502 South 9th Street Trust by quitclaim

deed recorded October 19, 2018 in Deed Book 1191, Page 447, in the Office of the Calloway

County Clerk.

       12.      The Borrower failed to obtain the express written consent of RHS before

attempting to transfer her interest in the Property to the 502 South 9th Street Trust.

       13.      Any attempted transfer of the Property from Angla Danyelle Clark to the 502

South 9th Street Trust remained subject to the purchase money mortgage interest of RHS.

       14.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       15.      The unpaid principal balance on the Note is $39,466.00 with accrued interest of

$12,295.46 through October 23, 2019 with a total subsidy granted of $32,768.82, late charges in

the amount of $40.42, and fees assessed of $22,135.66, for a total unpaid balance of $106,706.36

as of October 23, 2019. Interest is accruing on the unpaid principal balance at the rate of

$11.5156 per day after October 23, 2019.

       16.      The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       17.      Defendant 502 South 9th Street Trust may assert an interest in the Property as a

result of having received the property as a “gift” from the Borrower. The Defendant Trust is
                                                 3
   Case 5:19-cv-00166-TBR Document 1 Filed 11/05/19 Page 4 of 5 PageID #: 4




called upon to come forth and assert an interest in or claims to the Property, if any, and offer

proof thereof or be forever barred. Any interest of this defendant is inferior in rank and

subordinate in priority to the first mortgage lien on the Property in favor of the United States.

          18.   Defendant Any Unknown Spouse of Angla Danyelle Clark may claim an

interest in the Property, which interest is inferior in rank and subordinate in priority to the first

mortgage lien on the Property in favor of the Plaintiff. Said Defendant is called upon to come

forth and assert interests in or claims upon the Property, and offer proof thereof, or be forever

barred.

          19.   The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

The United States is unaware if the Borrower has a spouse, but even if such spouse existed,

pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal interest in land sold

in good faith after marriage to satisfy an encumbrance created before marriage or to satisfy a lien

for the purchase money.

          20.   There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.    Judgment in the Property in favor of the United States in the principal amount of

$39,466.00, plus $12,295.46 interest as of October 23, 2019, and $32,768.82 for reimbursement

of interest credits, late charges in the amount of $40.42, and fees assessed of $22,135.66, for a

total unpaid balance due of $106,706.36 as of October 23, 2019, with interest accruing at the

daily rate of $11.5156 from October 23, 2019, until the date of entry of judgment, and interest

thereafter according to law, plus any additional costs, disbursements and expenses advanced by

the United States;



                                                   4
   Case 5:19-cv-00166-TBR Document 1 Filed 11/05/19 Page 5 of 5 PageID #: 5




        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 katherine.bell@usdoj.gov




                                                    5
   Case 5:19-cv-00166-TBR Document 1-1 Filed 11/05/19 Page 1 of 3 PageID #: 6


USDA.RHS
Form FmHA 1940-16
(Rev. 1O-961




                                                    PROMISSORY             NOIE

Type of Loan secrtol   50?                                                          'LoanNo.J
Date: gr&q        1o . |     1w9

                                                    502 South gth   st
                                                          (Property Addrsrsl


                                                       , cattfilv                 x.ntucty
                                   lClty or Town)                   {CountYl             {strtel


BORBOWER,S PROMISE TO PAY. .ln retum for a loan that I have rEceived, I promisa to pay to tho ord€r of the UnlE(
States of Arn.erica, acting through the Bural Housing Servlce (and its successors)("Government'l        $-Jg&:9&99-
(this amount is called 'princlpal'), plus interest.

INTEREST, lnter€st wilt be charged on the unpaid principal until the fult amount of thE principa! has been paid. I wil
pay interest at a yearly rate of _l,.nf-%.The intorest rate roquired by this sectlon is the rata I wit! pay both befort
and after any default <tescribed below.

PAYMENTS. I agree to pay prlncipal and interegt using ona ot two ahernatives indicatod below:

Elt.PrincipalandinterestPayment8shallbetemporarilydeferrcd.Theintere8taccruedto.....=-.-
shall be added to the prlncipal. The new principal and later accrued interest shall be payable in
amorttzed installmsnts on the date indicsted in the box below. I authorize the Government to entsr the smourt of
guchnewprincipatherfi*-,andthaamountofsuchregu1arinstallmentslntheboxbslowwhet
suchamountshaveneenaffiprIncipatandlnterestinlnstallmentsasindlcatedintheboxbelow
EJff .   payments shall not be deferred. I agree to pay principal and interest     in 4L6                  -rggula
                                                                                                   inst8llments ae indicated ir
the box below.




that date, which ie called th€ 'maturity data.'
My monthly paymant will b€ e-ie*gg                          , I will make my monthly payment at
                                                                        ' or a different EhcB if
pRlNClpAL ADVANCES. It tho €ntirs prinoipd amount of the loen is not advanced at the tima of loan closing, tht
unadvanced balance ot att" loan wilt be advanced at my roquogt provlded the Governmsnt agrees
                                                                                                to thB advance' Thr
                                                                          for                purpos€.   lntErest shal
G;;;;il".1 ,uii- rit" the advance provtded the advanoe is requasted           an Euthorized
                                                                                         ln the  Record  of Advancet
accru€ on the          of each advance beginning on the date   of the advanco as shown
              "n'orni
below. I authorlze ths Govornment   to enterlhe amount and date of such advance on the Becord   of Advances'

HouSlNG ACT oF 1949. Thls        promissory note i8 made pursuant to titlo v of the Houslng Act of 1949. lt is for tht
type of loan indicate; n trre
                              .'Typ"  of Loan' block at the top of this note. This notg thall be sublest to the Presan
regulations of th6 Governmont   ano to ita future regulations not lnconsistant with the 6xpr699 provisions of this not€'




                                                                                           Exllr,Mlt+
   Case 5:19-cv-00166-TBR Document 1-1 Filed 11/05/19 Page 2 of 3 PageID #: 7


                                                                                              paymant by the snd of t5
LATE CHARGES. tf the Govarnmant has not received the lull amount of any rnonthly
                                                                                                                pe?cem of my
Jry" ,itrr the dato it is dua, I will  pay a late  charge.  The  amount  of the-charge wlll be J44---
                                                                                                    sach late payment.
         n"Vment of   principal and   lnterest.  t will pay this charge promptly, but only  once on
"yiiOr"
goRBowER,S RIGHT TO pREpAY. I have the right to make payments of princlpal at any timt bgforc they are due' A
payrnent of prlncipal.onty is known as a "prepaymsnt.' When I make a prepayment, I wil! tell the Govelnment in
writing thEt I Em making 8 prapayment.

     I may make a tull prepayment or panlal prepaymsnt without paying any PrepaYment charge. The Government wil
use all of my pr"p"yrent" to rsducs the amount of principal that t owo under thls Note. lf I make a
                                                                                                                 partia
pi"p"V."nt, there wiri Us no changes in the due date or in tha srnount of my   tnonthly paymont unless thc Government
        ln writing to those changel. Prepayments will be applied to my loan in accordance with rha Government't
"grl""
re'guladons and iccounting proceduroc in effect on th€ date of receipt of the
                                                                              payment.


ASSIGNMENT OF NOTE. I underetand and agree that thg Government may at any tirn6 T{gT
                                                                                             this note. without m)
                                                            payments to ths asslgnee of the notE and in such case
consent. lf ths Govarnment assigns ths note I will make rny
the tarm "Government" wilt mean the assignea.

CREDIT ELSEWHERE cERTtFlCATloN. I certify to the Glovernmant that I 6m unable to
                                                                                         obtain sufficient credlt fron
                                                                                      is giving me this loan'
other sources at teasonable rates and terms for the purposes for which the Government
                                                                                                               will only bc
usE CERTIFICATION. I certify to the Government that th6 funds t am borrowing from the Government
used for purpgsos authorized by tfie Government'
                                                                            purchased, or rafinanced with this loan ls (11
LEASE oR SALE oF pRopERw. lf the prop€rty construstod, improved,
teaseO or rented with a; option to purchasa, {2i leased or rented without
                                                                             option to purchase for 3 years or longel, ot
                                                        or involuntarily, the Government ma)' at lts option declare the
13) is sold or tltle is otherwlse conveyed. voluntarily
entire remaining unpaid balance of the toan immediately   duB  and pqyable.    lf this happens, I will have to immediateh
pay off tho entire loan.

REOUIREMENT To HEFINANCE WTH PRIVATE cREDlT.
                                                                I agree to p€riodically provide the Government witl
information the   Govern;ant ,.qu"rt" about my financial  situation. lf tho Governmont determines tfiat I can get a loar
                                                                                    union, at rEasonable ratss 8nd termt
trom a responsible cooperatlve or private credit source, such as a bank or a ctedit
                                                                             for and accept a toan in a sufficient amouil
for similar purposss ae'this loan, at the Govemment's roqusst, I will apply
                                                                                       this not€ pursuant to seetion 502
to pay this note in fuli i*s reqrir"ment does not apply to any cosignei who sigrred
                                                                      ability'
;i i# Housing Act of 1949 to compensatg for mv lack of     repayment

                                                      (rocapture! of subsidy granted in the form of payment
sUBStDy REPAYMENT AGBEEMENT. t agree to the repayment
assistanca under the Government'e regulatlons'

                 TO NONPRoGRAM BORROWER. The provlsions of the paragraphs ontlrled          "crsdit Elsawhert
CREDIT SALE                                                                                 ls classified as t
cer-tification" and "R€quirem;i to R"finance with Pilvate credit" do not apply if this loan
nonprogram loan pursuant to section 5O2 of the Housing Act of 1949'
                                                            paymont on the date it is duE, I will be ln dEfault. lf I am it
DEFAULT. lf I do nOt pay the full amount of each rnonthly
                                                                                not pay the overdus am9unt by a cortair
defautt the Govirnm"rit."V-rora rne a wrltton noticu trifoie me {r+tt if I do
date, the Gorrarunem may requpo me to mrt:atalv
                                                       g;1r-ih} full rmsunt of the unpaid principd. all Srg interest that
                                                                 pagt iue principal and interast' Even lf, at a tims wher
owe, and any late cha?g€e. lnterest witl continue to 8ccrue on
                                                                              as describe in the preceding sentence, tht
I arn in dsfauh, the Governmgnt does not r"qutr" mr to     pay  immodiately
                                                                     a       date. lf the Govornment has reguired me tt
Government wlll still have the right to ao so it I am in oetault  at   later
immediataty pay in full as descri'ued above, the Governrnent will hava
                                                                           the right to be paid back by me for all of itt
                                                               extant not prohibited by applicable law' Thosg Gxpenset
costs and exp6nE6 il-";iorct"t inis promtseory note to the
includa, tot              reasonable atrornay's fees'
               ";s6pt€,




                                                                                              Accourt-
    Case 5:19-cv-00166-TBR Document 1-1 Filed 11/05/19 Page 3 of 3 PageID #: 8


 NOTICES. Unloss applicable law requires a different method, any notica that mugt be given to me under this nots will
 ba given by delivering at or by mailing it by first class mail to ms at tha prop€rry addrese listed above or et a diffiaranl
 addicss if i give the aovarnment a notice of my different addres8. Any notice that muet be given to the Governmenl
.witt Ue given by mailing lt by first class mail to ths Government at Uso+ 1 Rurlt
                                                                                    lqFhq sqlvlcc, c/g.9uEtil.er .,,
 rrfvtst i.ttd,r, q.g. aor-gd, ft, rg*ct rp rEtGS -,-.,.              , ,  or at a aitfeiCni iddress if I am given a nodce ol
 that dift€rent addrese.
                                                                                                         person is tully anc
oBLIGATIONS OF PERSONS UNDER TI.ilS.NOTE. lf more then one person signs thls note, each
pcrsonally obligated to k6ep al! sl the prornises made in this note, including the  promise   to pay  the full smount owed,
eny p.r.Ln wio is a guarantor, sursty, or andorsar of thls nota ls also obligated to do     these  things.  The Gover[ment
may enforce its rights-under this note against    each person individually or agiinat  all of us togsther.  Thie means thal
                                  to pay  all of the amounts  owed   under  thas note. The   term  'Borrower'   shall refer tc
ani on" of us mai bs required
aach person signing  thie note.

wAlvERS. t and any othet person who has oHigatlons under this note waive tha rights of presentment and,notica ol
dlshonor. "prosentment. means the right to require the Governmsnt to demand psyment of amounts duo. 'Notice
                                                                                                                ol
                                     the            to give notice to other pelsons that amounts due have not beer
dishonor" m6ans the right to regulre     Governmsnt
paid.

wARI{llrlG: Faftrre to fully dlrclose accuratc and truthful flnanoial informatlon in connestion with my loan oppllcador
may result in tlre tsrmination of program a$bt!ne6 curendy bcing receivsd, and the denlal of ftrture
                                                                                                                 fcdaral
                                                               regulatlons, 7 C.F.R. part 3017-
osj.tan"" under the Depanmsnt of Agriculturc's D€barment

                                                                                                                        Seal
                                                                                        Borrower

                                                                                                                        Saal
                       Borrower                                                         Botrower




                                                    RECORD OFADVANCES




                                                                                  Accourt   orAa)
Case 5:19-cv-00166-TBR Document 1-2 Filed 11/05/19 Page 1 of 7 PageID #: 9

     RETIISN EII.ED ORIGII{TL               IO:      MffiNXIT MEETEIT I.IAITAGER.
                                                              EVEIMGT
                                                     USDA/BI'RAL
                                                     320 1TAIIOB SIIRBEr
                                                               XT 42445
                                                     PBIIICEIIDI




                                                                Sple Alos Tti: LJr 9or Rording Dtrrl
   Form RD 3J5G'14    KY                                                                                      Form Approwd
   0 l.e6)                                                                                                    OMB No. 03?54172
                                                 United Shec Dgnartrnent of Agdculhre
                                                         Rural Hirusing Service

                                             MORTGAGE FOR KENTUCIff
   TI{ISMORTGAGE("Securiq/Instrument")ismadeon Septeaber                      lOi 1999,                  lOarcl
   Tlpmorqrgw     ii Aagla Danye-l.le Glgrl, slngle, 502 S. Ninth Streerl Murrayr^
    Callorav Corurti. Keatircky 4207L                                                                      fBorrowcc').
   T[is Sc.[Ilti kErumt ft gitE6r to the Uolbd Strhs of rica acting though thc Rural Housing Scrvice or succcssor agency,
   Unitcd Statcs Dcpartmcnt oiAgriculturc ("Lcndcf), whose addrcss is Rural llonsing SeMce, c/o Cerikalized Scrvicing Center,
   United Statca Dopartmcnt of Agriculture, P.O. Box 65889, St Louis, Missouri 63 I66.

   Bonorver is indebted to l.cndq under the following prourisory notcs eod/or assumption agrcements (hcrein collcctively called
   'Note') wtrich have teen o<ccuted or assumed by Bonowo ond which provide for monthly payrDents, rvith lhe full debt, if not
   paid crirlier, due and payable on the maturity date:

   tuuqftrncnrycnt                                          eddnstAnnuu                                Mer*V elc
    9-10-99                                                 $46,500.00                                 9-10-2037

   This Securiry Instrumcnt sccures to Lcnder: (a) the rcpayrnent of the debt cvidcnccd by the Note, with intcrcst and all rtncrvrls,
   ortcnsions urd modifications of dre Noto; (b) the payment of all otirer sums, with intercst, advonced unde? P{aglrzPhT to Protect
   thc propcrty covcrcd by this Sccurity Instrumcnt; (c) the performance
                                                                -any          of Borower's covcnuts and agrccments undcr thh
   SccrjriUl Initrumbnt ad thc Notc, and (d) thc recapture of        payment assi$ancc and subsidy which may bc granted to thc
   Bonon"or by rhe Lordcr pursuant to 42 U.S.C. $$ 1472(9) or 14904 Ior this purposc, Borrowcr docs hcrcby mortgagg lrallt
   and convey to Lcnder the follouing described prope,rty located in thc County of
                                      Calloway Stateof KentuckY
                                                            '


    SEE ATTACB!,IENI TO MORTGAGE EOR LEGAL DESCRIPTION OT PROPERTT LOCATED IN
                                  CALLOWAY COTINTY, KENTUCKY




   which   hasthcaddrcssof 502            S. Ninth Street                                                   Murray
                                                            ISrcctt                                          Icityl
   Kcntucky       42A7L            P.Pl                 ,   ("Property Address");

        rcCE'fHER Wftt{ all &e imptwcflcne nffi or hcmrfi$ crcctsd on -$c propEror, md-all cryEmert+
   u*ffisc*ind fiffir.c wtrich noiu m hcrefu E!0 a rt of [re Fop!$y. eU rqihcapfia 8nd rddit'rmt crall
   ;ffi filiffi-Uynls Saurtrr krurrmorn All of the lbrcSotoig E rsftrEd to ia ihis &qtrity Instrumcdt as fiE
   "Propeft1r."

        EORROWER COyEI.lANTS,that Bonower is larrftl$ sebod of ors e*ue trorsly €of,ttsyd and has the right
   t" gaildfi      ttriftqplrqy and that thc Propgrty is uttcocumbcrcdr cfi@F f6r sncuirkanccs of record-
                   "onvey

   irutnrarins, s"-ar"htrg   iruing futa n*oci, goth"rirg and o,alatainlng the data rncded, aad cutphtlag aad rr,vtcving tltc colleaton ot
   iajiiotton, Xnd cuincnts nger&q thtu bwdca cstit Mte o? otty ott et ,lrpect of thv cotlectton ol inJomattott, lnclndlng J/uggestlottt ly
   i,t*i,re 12j" tn arn rc the U.i. Depirnent of Agricultun, Clearana Oficer, SlOf-leOZ. t 400 Indepn&nce       A1.. Sl/, lfathington. D'C.
                                                                                                          yoa are Nt rcquircd a rcspond lo
    Z0Zi0-i602.   plca,lc DO  NOT  RETiRN  thlsJotm ro thts &rrgr. Fortsrd to the lual USDI  qflice only.
   this colt clioa of inlormatlon unless it disPbys a &rrently volid OMR nunher,
                                                                                                                             Page   I of6
    Case 5:19-cv-00166-TBR Document 1-2 Filed 11/05/19 Page 2 of 7 PageID #: 10




I
I
         Eqrow€f w8{rlqp andrill dcfoud generally the title to the Property against atl ctaims and demands, subject to any
         cleumk$cesofrccord.
I
             THIS SECURITY INSTRLJMENT combines uniform covenanls for national use and non-uniforrn covcnants
         with limiied rrariations byjurisdiction to.constitutc a uniform security insfirment covering real propsrty.

                 ffl.lffOnn{ COVENANTS. Borower       and Lender covenant and agre6 as fottows:

         - l.         Payment of Pritrctpl and Irtcncrt kcplyment and_Late Qherges.' Bonuwer shall prumptly poy nhtn
        due the prirchal of and inHsqt on the dcbt evid$nccd by the Notc andrnyprcprynrar and tatc cerrgcs dr€ uldcr
        the Note.
                 2.
                 Funds for Tlxes and Insurzncc. Subicct to rpplicable law or to a wrimr wahrcr by Lender, Borrowcr
        shall pay to Leodc  ur tlre day rnon{rly prymcrrts at due undcr the Note, until fie Nots is-paid in fttll, a sum
        ("Furdr") fu (a) yeuly uxn and mnenc wtridr may fiaiu prioriry ovcr drh Sccudty lnstnrmc[t as a lirrr oa
        rtro *,op*lty; Giyc{lt lcaschold pa}mcrts or grurd rtits m tlie Proforrty, if anx (c} l.carty tnzsU or Fopcrty
        inunancc prcmiums; and (d) ycmty flood insururce prcmium!, if aay- Thess iHns alc callcd -Eccrslv IHns."
        Lender may, at any time, collect and hold Funds in an aruount not to exoeed the naximum amount a lender for a
        fodcrdly rchd mortgpgp han mry rtquire for Bonrnrds Grss$ qccgunt ure &6 fodfral ,R:Bl E$aie Srtrt€rlefit
        Focedrires Actsf 1974fu medd fodr time to tirnq 12 U.&C. $ 2601 rrrs?. (RESEA'), untress ruodtff Istr or
        Sdcral rwutarisn that applies to the Funds sets a lesser &ourl If rq Lsndei ricy, at ury tims, coflcct tnd hold
        Rurds in & ammnt not to excoed lbe lesser amount Lardar may gimrc the amum of Ffunds duc om ftc besis of
        cunent data and reasonable estimatcs of expenditures of finuri Bcrow ltems or otft$nfuo in             a    vifi
        *p"ifl:'FJIX;
                       shau be hetd by a federat agency (inctuding Lender) or in an institution whose deposits are insured
        bu a &dcral rgpncy, iruUqfionality, or Gfiity.     fddfi
                                                              $ttltl apply tho Fundc u, pay fie Esctow lrcma       l4lfu
                                                                                                                      m*y
        nix dlarsc B&rovidr for holdiru aad applyihg tbB Fund& eiunlly anabzing dc escrow aooounq a vcri&ing ttrc
        Emruw ilcms, rurlcss hndcr pays Bornxrcr inrerct on 6e Fun& and appllceblc lstt pormits t cndcr b m*e ntci a
        cde;          l{oiiGver, trndcr ri,"i rccuirc Borrows b lsy    I   oac.timi'chargs for aL ia@dcrt lstl        MF E!(
        rcroftinsircn ioc uied bv    lrld&    in innnooim wirh frii I6m, unloeg apptiglEb law provi,tfii odrcrwisa Unless m
        ;ffiil;i      is'msd6 or aiUAcaUU hrv rquircs intm* to hB triid, Lgmdd slstt not bs rccuimd to pry Bomotrcr rny
         iri6r6t u camioas on ifie nnnds. gorou,lr artd lffdcr tmy a*rc in ffiititt& howweri ilrat inlutst         #It
                                                                                                                     bc psil
        on &e Funds. Ljndu slran ghrc to Borowrr, u,iftout chrs'G, tn s$rud roeorntitrg of ttts Fuad+ lhowiry soditg
        and debirs to the Fur& ard-lbe purpocs frr which each dcbit b &c Fun& was rnade. lltc t1m6 arc phdgrd                 u
        additional
           --        security fr,r all sums sd.:ultd by Sk Scolrity InsEurnent.
              if tri frrn* fteld by Lcndcr cxceed {ro luomts permlryU to bo hgld by-applic*E lry,,l,ou& *sll-rccom to
        .'Aorwr"r
                     for G excesi fsnds in accordaace wfttr th'e rernri$ucnr of ryflicitlc hffi. tf &B uroutrt of *re Flrods
        tretd Uv LcnOer ar any time is not suffrcient to pay the Btrprv ftcrus whti dus, Loder nfi.y qolqfy Bonowcr in
        w,thi. and. to s1frr ilsso Bongrtlr *ail puy td t cndcr &c amount neccssary to make up the deficiency. Borrowcr
        shett  rf,skc rip t|tc fficicnE-v in ao ruorr t$ari t*clvc monthly paymcnts, 4 Ludcils solc disctctiou.
        --   -U-Dc,t nivmcnt in futf of all sms seeurd by Bris E&ririty ltrEtturtcrt, t ct*ler strall promply rcftnd to
        Boil,irpr siry-Funds hcld b,v L*ndr. If L€ndcr shsll acntitt or sell [ts holcrly afor accekr*ioo ua&r paI?8raPL
        Ze UcoAcr. brior to dre risrisitiw or gah of ilrc @crty" shdl ryply ml Ftn& hold by l.sdcr ar Btl timc of
        aciuisition d stb ss a crcdit amim &c sums sEcurod bv ftb Seurry hstnm€ni
        -' t- $rlErtbl             of Pavr&ts. Untcss mplicable liw or lgd#s rcgulatiom plovidr oilrmrbe. sll paymoqe
        rtccivcd tiv'Latdr undcr puryphs I ead 2 ihall bc amlfod in hc foltowing ordcr of priority: (l) b aflvancGs frf
                                                       s
        ii;-ttlenhfiu-or pcstcctioo ":f do nopcrty enfm#cnt of this llco; €) go acsnrcd iilErcJI d[te ttudpr {ts },fo!c;
        (3)  io gimipl
        fjt'to   rinciml dus            thc Notq
                             dgi uade {!0          (4i b
                                             NotC {*}      momB Gqpitpd
                                                        m-moune             for tu
                                                                    rtqdId ftr            iucrs Iuttu poragrdPh 2; (5) m
                                                                                   morp ium
                                                                                &e ostou                                     le
        iltrrsci srd inhs ftc ud ohrtlo*
        --1-cisrs6t-
              i             Ucnr, Bormrufi shsll oay 8il ta(€s. sls€ssa€otr,
                 ctarsor: UGtrr;Bom?ecr                                         dtarF, fnss
                                                                    sls€ssa€oB, dtargw, fmss 6nd impositiotrs rinribuable to the
        praooril, whi.f,h matr
        hod-fi;rrhi&            afrufoi priodty
                          foanr afrsh   Eriodlv ovcr ihis  Seqrrty Inssuurcm,
                                                     ihirr Sec{rity            utd l*$otd
                                                                    Ins$uurcul imd l*rshold paymcnit
                                                                                            psrrn      or ground tErts. if any.
        ifiiliryir slulimv-mcsc obiisati&r in fte maancr fiovilGd in piragnph 2, orr ififnot not paid in tlrat mEmrr. Bororsr
                                                                                prornflly ftu
        of ryiounE !o bc prtd und6r thli poragrrph If BOr,mlWf makes these payments  directly, Borro',ver shafl Promptly
                                                                                ents directly,
         -       Ladornmiptg widqrcins tlp pgyments.
        furnis& to
            Borrow* sbsll nlrrirnprtv dishrirc aiv-lien wtidr bas priority ovcr &[r SGcurfty Instummt unlcsc Londcr.bas
        asrocd-il-*rdhi to iuch Ii6 or BonrEror(a) agrcce in writhg to dra peymcat of thi ob[Satfolq rGE lrod by- qlc BEtr
        in a rnaancr epcGptabh to Lcodc$ O) conte*s in good ki6 lho lion by, or thfat& qgaitst GttforcalMt ot tlr ncn
        il-d;t     fic"cditgs whir:h in $'Lindcds opiniiir acrd.lo prsverit'fto onftrccmaot of Ss lfuxr;s (c) searcs-
        tiim -ttrc iroUsr of fto lim ar agrtt{ncltt ssisftctory to l,mdcr suhrdinating thc licn o tbh S.turity ltrstrumcrtl I t
        ffid;-d;i'crmims tret rry gin of frG kopery 6 srbject to a lico which-may atrain Fiority qncr thb Sacurity
        11[;11111;;165id€" rsy sirrc Boowrtr a noticc-l*mryUg thc liee effiowcr ihall irti$ ea lbs or talts sro or
        moiiof trri sctions setforth above rvithin tcn (10) daysbfihe giving of notice.

                                                                                                                    Page 2   of6
Case 5:19-cv-00166-TBR Document 1-2 Filed 11/05/19 Page 3 of 7 PageID #: 11




     .Len$gr,
          Borrower shall pay to Lender such fees and o$ercharya as mry norY
                 pey or-'r€irrburs Indcr for Etl of Lcodcr'siocq
                                                                                  o,r   hE8ftcr   bc requirtd bv   r*uhtioE of
                 $d                                                     coE( nd dpms-Tn-criildlm-#iil"6ffiii;
                                                                                                        '
    partirl rcloace usuboldiEslon of &b iasfinmcnt orany othcr tieilrciion;tr#m-G-frDcftvl--
        5l.           or Pmpcrty lur-rruca_ Bonutu stiatt tcep 6c lryoytoe*-now'i*til's 66 herrerftcr sGccd
            -Ilraed                                                                ,trilEded 6rGrtSE" md any odrcr
    PT_S-rryfIX_TP,{lUf
    Pzaros"   tacusmg-lloool  or nooou&
                                        S
                                        ur- rtsq hazmB
                                         lEr rynich
                                                         -trcludai wiilrin-tto tnm
                                                    LctilEr  rcquirg  itr$ruce.  This  insurancc shrllbc mairufoed in
    mo rmdltrB aDd for &o pcriolts &at L€m{hf rcquiru" Thc inalllr prcvidinr thc iasrrarcc full be chosar fv
    Bonowor strQiFt or,ooders rpgovrl *-thh_ rhE nd bc ;nrcecmEfiy ;rtrtntti.                 ifffi;Anri tr";tilfr
    mscstgc (lercnDGcaDovc, dLa&ds opion lanlcrnay obtrin oovtrago toplbtact Ladcdr nghe ln &c Hopetty
    prsuamopregraDh ?.
          AU in$prrrc polide.s4_rcncipalslhll bs in a           ftro   !€Grpt*rlo ro    Ls&r md Sotl i6lda
    mortgrycc chust I +dcr_shall tsw {ts 1pFt r-hoH tha potbis Eid rmetruts lfl"fi&r resuirts, itorg'[€r shtl
                                                                                                                     I $indnd
    pmmpdy givo to Lcttdcr EII rccciFc sf paid pcmiums ud-rErpud srdices. In 6e svcnt of               tgi
                                                                                             BotiuBacr sball ciyc
    plory tmticc to tnc lnaranoe cenicr imd Lcm&r.            Ifl&r
                                                              rnay na&o proof of loss lf roi maAc prometty-Uy
    Bonowar.
          Uolcsi   L"Godcr   and   Burmr.gfuwir   sgrGc   in writiry, io$firnco ptlocccds shall   bG   mplicd ro rsroralhn or
            t[6 PtupGny damsgF4 if hc n*milion or rcpdr"it ecormi&ttv eatibh-;iE;ikdi-dr*iil; i['";
    r€Fair 0'f
    lcscncd" If thc rostotdion m rcpair is nd ccoaomir*lly frariblo or Lci#s securiry rvorH bc lesseic( eG
    imrnnoepo*ee$t*.pelp{to thc sms !eqr&d-W_{ri! &icu HmrilGtrr, wtriitr*orne-t6,iliiiilrnffi
    ray    cxccss patd b Aormqts:'If Borrorys ahlndw ee homtL or tcr no,t urinmwinia tttw'6ofiLG,i
             from Lender that fte
    notice from                tte insurance canier
                                             carrier ha1            sinldi chim
                                                         offered to $nls-i
                                                     has ofrered                 eeal l-rrxlcr
                                                                           *him, rhen t#odcr naylnrv ratle,rt'rhl  ;*i*ii*
                                                                                                     colleo'&i iiforinpt
    pocecdr trgdr Ery lt*-&c procor$ tg.rcpqlr--u-rwore e ruF_U-ir ru pai-grm6rsu by- dr8 Scst rlt
    lnstnapem, whfrcr or not fut drr. Ttc thiry (30) dey period will fuii whm ihc norioo io rivca
           Utlcss t.eodet and Bonuwcr oEonrfue agr€c h *riting my appllcaioa of procoods pror.ods to   prineipql drall m
                                                                                                    !o pincipal
    cllrtcod or po$qp fto &o eE of ths mmdrly prymats ttffimd io ii-panrnufrs iI lad           2 or chiorc 6s
                                                                                          aad2orolmsp             amarm of
                                                                                                             &oamormof
          peymrfoia- If _afrErscocls4im
    the.peymcos.
    the                                       ppcrtl iiis quft€d
                        afrEr scoclscim ec hopcrti        qltrsd by tgnds:
                                                                      tonds; g&sircds
                                                                              gdsiyEds rirht       any iilrrmca
                                                                                          rigbt to anv  iilrrmca policics
    md proccods rcsut1lng tm &rrye to dro Plopaty pdr !o tra ac$rititioo rhalt ps io Lendei to tc cm* of *le




                                                                                                                   Page 3   of6
    Case 5:19-cv-00166-TBR Document 1-2 Filed 11/05/19 Page 4 of 7 PageID #: 12
r

         rppli0d b &c sEms sEs[rd by frfu Secutit, tmmtmoot, rvhether or not then due, with any excess paid to Borrower.
          Lifis cvcrt of a pathl akiqg ofihc P.ropcrty h which thp fair market value of the Propery immediately before he
         uldng h
         takine  ls squal o or $tat rthin
                    Cqnsl o-orrnat   r thrn drs strloutrt i{
                                            dla smoum     of tlte grus secured by this Sccurity Instnrment immediately before fie
         tddtri- ;-tiss
         tddtra,  wlcss Bonoscrutd
                          Borm#er urd LcnLendcr uhcrwisc isc rgltc in writing, the sums sccured by this Sccuriry Instrument shall
            ruEirccd by frc
         bc rcEirccd                                     rfltltili'ed by the following fraction: (a) the
                          ftc amormt of &c Focccds tpqltpli'cd                                              totai amount oi
                                                                                                        thc totat          of the sums
         scrrBd imn*lim$ bsen ec trtitr& dividEd bV G) es fair market value of the Property immediately before the
         tgkin&
         tgldn& AnvAny bdu*
                        bdmce shall bc pafrt      Borrowcr. Iq tb
                                               ro Bqnqtflqr.
                                          PaU to-                    li  cvcnt of a p,utirl
                                                                     {E -eycrrt     pgfiat taking     the krpcrty
                                                                                            taking of the               rrhlcb thc hir
                                                                                                           Ptoprty in whkb          Sir
         ffikit   rahic of fu Propcrty irmrcdiatdy
         mrrkcr whic                      lrmrceUdy bcforG
                                                         befurG drG              hsi than the qmount
                                                                   ftG taklng is less           4iount of tfui   suins sosmd
                                                                                                            the sums   soemd hercby
                                                                                                                                hercby
         lmm€dhtely      ffile  6o iaki& unlcss Bomwc and Lca&r othcrwise agree in witing or unless rpplicable law
         fuiric
         utlmrri*fovidos,      &c pmcecdc shdl bc rppliod to lhc srus secured by dris Security Infrwrent
                     providoc, thc                                                                     Insuruent whsiLbr        not the
                                                                                                                    whott-er or aot
        sums are then due.
             If rhc hopsrty is rtandorcd by Borower, or 16 lfrrr notice by fcnder to Bursrvcr thu the,sondcmn€r oftrg
        to makc m gwird-or s*le a chim fir damges, Bsrorrcr fails to r6gponO to Lendcr within thiry G0) days afior the
        date the notice is given, Lender is authorized to collect and apply tb pruaecd+ at its option, cither to rcsbntioo or
        rcpair of ftc Pr$srty       c
                                   b ttc rums rcusd by ftis Sccurity Insfumem, whrErs or not dren due- Unlosr Lcndcr
        ad,t Bonor+aroduniba agrcs 3n lwltin& rlry applicatioa of prococ& o pincipal shall not exterd or podpone the
        &re dsb of dre noa$ly tslrmcrE rtftrrad b in piuagrsDhs I arnd 2 or dangp the amouDt of such prymtob.
              lL  Sorroww Not Rslc.sdi Forbcanuci Sl,inder Not a lry'siv€t, Extcnsion of tho time for payment or
        modlflcrdon of rmoottradon of tlto.sum,secucd 5y &is Securiry lrutrument granted by Lender to Borrower and
        ait-;uccc$or h interut of Bomtil€r *alt not opereio & release the liability ofihe original Borrower or Borrowels
        ruicc*swr iu irmrcst                 knd.r rhll not te rquirad b @mcncc nrocceilingl aSainsa aoy sucscssor in intorest or
        rcftxa !o   c*rrd          tirne for plmcot tr o6crsise-modfy amrtiz*ioriof t}e $ms secnrcd bl ttris Sccqity Insuumcnt
         by 6acm of     ry           dcrnand niade by lho origiml Bqr',owsr or Borowefs succclsors in interest. Any forbearance by
         Gndii in exercising any right or rerncdy shall not bc a waiver of or prcclude the exercise of any right or remedy,
                12. Succesronr eni AidSns Bourdl Jolnt atrd Severrl Lir!iltit$ Co*Ignerr. The covenmE and agrccuumts
         of this Security In*rursart Sill biEd and baiefit the succcssors rrd assigns of Lcoder and Borrcwer, subjoctto dtc
         provisions of baragraph 16. BonoweCs covenants and agrewrcnts shallbe ioint aad severel Any Borrower who
         ao-sicns this Secuiity Instrunent but docs not execute die Notr* (a) is co-sfuning $is Sr{ilrity lnstrumcnt only to
         mor&la srrnt md-convct, &at Burune/s iantoc iE tlg Propcrty'mdsr dr€ tsrns of thir $cclfity Inetrumcm; O]
         6 dniriinrUv oblissd to pry ilte rrms soqrtd by thfu Ssdrrity lrsrumm8 cnd (e) agmGs lt6t Leada and my
         odrrr Borroruen-rary ims rc asmq modiS,               fqk                or make aoy aocwrmodrtims with rcgad to the Gmts of this
         Securitv Instnrmeni or thc Note without thal Bonower's consent
                13. Notices. Any notice to Bonower providcd for in this Security InstrumEnt shatl be given by delivering it or
         hu mailine ir by fir$ ilass mait unhct appiicablc hn ruquires use cf imother method. The notice shall bc direaed
         tri tfiiirroisrty'eflCrcss or aly o&er adilicg Bonowcr dirignates by notice to Lender. Any notice to Lender shall
         [A'lea
         to$"ii-6y    H'AAy  lfu atlrr
                             iftEfi  Aligs msil        [4ne/s_?dqsc srcd
                                                  to Ldn&t's.addsgc
                                             mail.tg                       gryd horcin
                                                                                    herein or             address.Lender
                                                                                              any other address
                                                                                           or.any.other                   desienlp by
                                                                                                                  Lender designates      notice to
                                                                                                                                      Iyyt1":   !r-
        iftoW.                    noticc ptovi&d for io thfu Ssrtty lfstrpment shall be deemed to have been given to BorrowEr or
         Lrndor rr,M          gnrrlo   rs  pov(hd       nn $$  pangqpn.
              ieI+ UsEltaf
                l+                fi*-
                      ftipffniq Ert
                      1'|lI[l4ETE!lIE            Sawnnmg- TAili
                                                 JETBEU]JI.
                                         I/|.Et sr'5.g.sLJ'               Sqsrrdty Instrument
                                                                    .auE WurrsJ,                       v! governed.by_
                                                                                                shall.be
                                                                                     UEusruvrri Jrrs..              v, federal   law. ln the event
                                                                                                                        .uvv.-. .e,r
        thx rnv env onovision *
                     orovisitn or chrc   chric of &ir gecirlty
                                                            Sesrlty Insnmcmfor the Note confliss with applicable [aw, such conflict shall
         ;or;tr6d
         not           66t orovlsions of &b
               aff&i dcrorovhioas                          Sscruity-lnsruned or 6e Notc which can be giveh effect without the conflicting
                                                    eb Sscruitrl
        pmvision.
         omvision. To     fo this
                                rhb 0ndond $cthc prwiri,ms
                                                 DrElri$mE of     Uris Sccuftty
                                                               of-ilris Sccurity Instsumenl    an! th9
                                                                                   IngUtment and    me N-ote      oeclalBd to be.severable'
                                                                                                         Note are dectared      De se         This
        lns-nlmint sftatt Ue subject io the present rcgulationi of Lender, and to its future regulations not inconsistent with
        Urc cmress prwlsioo3 [crcof. All-psrpcrs md agencies granted in this lnscummt are couplcd with an inErcst and
        cc irii"o&bto by ded m otroturhr; rnd trc rlgtrts aril rcrnodies prwided in this irutirment arE cumuhive to
        rcrncdics     providod by hw.
          --t5.-borroweris
                                            Copy. Borrower acknowledgcs receipt of one conformed copy of the Note and of this
        Security Instrument.
                16. Trunsfer of the Property or a Bcneficial Interest in Borrower. If all or any part of fre Property or any
        interest in it is lcasgd for a Uin Siler than three (3) f6nrs, ler*d with an option to puictrase, rc14 or fagsfeg{
        for if a binefichl inrrest in Bor6wr is sold or raftd$nad aod Bonower is iot a natural person) without Lende/s
        |rior written consenl Lender may, at its option, iequire immediate payment in firll of all surns secured by this
        Security lngmrucnl
                tZ] Xmttcrtminetion. If Borrower intends to sell or rent the Property or any part of it and has obtained
        Ledcrrs solrsenf trg do so (a) ncither Borrswcr rrr mrooe                                              Borrower, will refuse to negotiate^
                                                                                  -mth authorized to act for the
        for the sab or rutrl of 6*- p5oprcrg or will othenvis8                           unavailabh or dcuy  Mty             to snyore becalge o[
        ;*g!               rrtigUo, sol natioial inlgiru hsrdiq, age. or famillat $cnl& dd (U) Boristilir rcooEri-29.s as illrynl
                 ""1o|r, dkfJaimi tod rrill fiot aoauly rpi&
        and ikrcby                                               r           mGnD! to enforce any restricuve coverants on dwelling relattng
        !o rEEs. cotot rctlcio& sgrt nsdolsl sriEilL-sorvlccrl        handicap,- sgi or familial status.
        -'ld,-$fi               otEoiiJl'Srn*e of l.oin                          l1c Nota or a prtirl it@rcst in Sre N*e (h8odrcr rvith tih
        Sccuritv tnstrurncnt) miy be s6ld one or more times without gior noticc to Borlowcr. A srle nrry rcgult in a chotgc
        iu the rintity (kmwn as ihc "Loan Servicer") that collecs mbnttrty pqlmettts duc urdcr dre Notc rnd tttis Sceunf

                                                                                                                                     Page 4   of6
Case 5:19-cv-00166-TBR Document 1-2 Filed 11/05/19 Page 5 of 7 PageID #: 13




    ICIstsunotrt Tbcrc, also may bo onc or morc ctungee of &s X.oqn S€rvi$r unrelamd lo r sah of thc Mie. If dttrt is
    a ohange of tic Losn Satvics, Bonoutr will be givca wrircn notioe oftho chmge in aocmdme with peragr4h 13
                                           will str* ihc nqmc ed addre$ of ths ncv Loan Scrvistr u'd 6c aildic*s to
    ffi H*Efl5|fi,}* ;kl*
         19l irnfbru Fedcnl !{or.rudhhl Forcchcurc. If a unifonn federal nonjEdicial forrctosure lnw apglidlc
    ro Stwtoorc of lhb scsuriry imrunmt is cnacre{ Lerrder Srll haw ttre opion to forccloce ttris instririncnt in
    accordancc wirh snrch &dild ProcG&rE
                                                                             r
        20. Hrzrrdou SutctrncGr Borrowcr Sall not causo pcrntit thc trcscrtcct uag disposel, storagc, or rclecsc
    of sny             cubsftiffi oo
            hazardms subElnmB
       any hszas{ffis                   m $o
                                  on or in     Pttpcfiy. lllc
                                           lhc Fropctqy.      pccldmg ssoroaco
                                                         Tlro fcsemg   ssu$troa lh8ll
                                                                                rhall no[        o lac
                                                                                           apply to
                                                                                      not appry     t[c prBlcllc€n
                                                                                                        pruscflce, u8q
                                                                                                                   s8q or
    storali on the Propcrty of small $tffitipE
    storEis                           $tffitioE of hgrydous   subemcoe drt
                                                   hszardous irubeqrcc* drd rro gcrrcratly  iccognizGd to bc spPlwnldg
                                                                                $ncr8ily iccogniuGd           ryrryrido
    to D{rinal r€ddmtisl riss ard to riaineumcc of rtrc PrtEerty. Borrorrcr grdt not dti nor itbv m)rotrs ifso io do,
    anvthinr  rffectirg fu Propcfiy @ b ln violAion ofmy federal,
      - Boiro,urr                                                                ffi"
                                                                          or loeel envtmnmental law or rtguhtio*.
                    shall prm*ly giw Lrmder rvrircn notics of my inrcsiptiou claim, demand, lawsuit or odrcr action
    by my toveramentil or i*irlanory agorcy s privrc party inrolvinglhe Proporty md aoy hxzrdous {ltsnce or
                                     ol'rfiish BorriilrGr hris
                          rcgulatisn ofnfiich-Bolrinirr
    civUinmsnal law or regn6tion
    cfivininiswrl                                              rutual ktowledge.
                                                          hm :c{ual              If Boiowgr hirs,
                                                                      kEowledge. IfEom$Er   lsintr, or is notifisd
                                                                                                          notifisd^ly
                                                                                                                   by any
    governmental or regulatbry authoriry, that any removal c ohcr rcmediatiou of rny lrmr&us nrb$ape doctitrt
    Ihe koperty is necassary, Bonowcr shall promptly take all ncctsry rcrncdial actiois in rcmndurce wih applictblc
    envimrimental law and reguhim*
         As gscd ia eis nrryarh
                                   ot#ous ssbotBnc$" are those substances defined as toxic or hazardoug substances
    tv srvirormenut liw ila'dra frlhrhs subetancs: gcsoline kerwra drcr fhmmrbh or loxic pctrobum
    oioeucts toxic posticids rrd hcrbhidg-, vohtik solvsrts, mrtEriab conratning asb@os or fomeHdtltde, rad
    iadioactivuma;miiaf, Asus€dinfrispmglraph,*syirwrgrulhw"meusfed*atlarcardr€uldioos{td@
    urA rcgrhdonr of thc }risdidion rrhsilc-S!& Frceafif is located that relate to health, safety or environmental
    protecuon.
    '--  Zi.- Cross Coltateralizatiotr. Dcfault hereunder shalt constitute default under any other real estate security
    insfument bcld by L!trdtr and gcccurcd or assumed by Bonower, and default und6r any other such security
    instrument shelt ccinsdure deftult lsrqmdsr.

         NON-UNIfORM COVENAI{TS. Borrower and Lender furthcr covenaot and agrce as follorw:
          ,Z SHOULD DEFAULT ow in dle pcrfurranoc or discharge of any, obligation in this instrument or
    rffnrcd Uv Oris in3glmcaq orshould ffiy onc 6f Ctc pstiec aamed as Eorroqrer die or be declargd an incornpo0ent,
    ; drrrli'arry 6|stof drc rinrtia nmcd ir gfiTo*cr 5c Cscnusd         in bankrpEy or declartd arr insshtot -or mql(G
    an asdej6€it fr thc bcriefit of crditors, [.cadr, at iE o$ioo" with or widtotd noticq mry: (a) dcclre the entlre
    dffi;.nrild gder th" sotr ard ilry inriemoAnais b L"Gililtrlilcfry      secuned lnmdhuly-due. and payable, (b) fo1
    fhc rocqrit of Bg|rrona hflr rnd pey rcasomable sxpfises for repair or-maintenance of and take posse$lon otr
    ;;;;.;' renr rne-no
    iiLIGEi""t     tha horrrrrv fci
                                 fct umri ainlication uy
                                     upri aiplication       ind productieir
                                                      bv it ioO                     insfiurcnt wtftor*
                                                                              tlris h$rumcrrt.
                                                                ortductimr of rhis             wifrot*o&cr           md
                                                                                                       o&cr evidcocc md-
    ;iffi;;;iici of-h,riffis'c,i'diO-apptidfion,      hav6, arccci-vor rppoinod fordra kopaty, with Sc usud porcrs of
    rcoeivcrs in tika cascs, (t) forEcktoc this irstrument as providcd hcrcin on by law, and (o) cdoltc any and all otilcr
    "*H-ffi
    r{r{rc asd rcmcdics providcd hwia orby prascnt tr fuhrc law.
    ':'ifffi;ilc"dir
                   ormeeUs-ofoiiircctosrJsalc-snait
                                 fui,miomrc salc snan ucbe apetpa      ttre, ftllowing
                                                           soli,Fd in rtre             @ to th
                                                                             followim rds   lb pymeat   of: (s) cosfis
                                                                                                Byment of;{a}   coEB and
               iniifcot to snforcing or cwrpllring with diri provtsione lrcreof, (b) any prfur liens rcquircd by.lqw qf a
   "r.rfi
   coinscrcnt coult to bc so pai4 (c) &s ik$r a*lcncod by frc nor tsd dI indeMncs u, Lfidsr i€qred hatDy,
   (-dl fii;rior-tkns of rcconi r!$tirid ty taw c a sourpci?trt court to be so paid, (e) at Lender's qption,. any- uher
   iltchcliicr,s-df
   indcb0€dnass                                Lfu,
                                                 ard (0
                                o*EB Io LaltrrD anq
                      soupt,rcro*iirgm
                   orEongwer                         (IJ mJ,           to EBorrovd.
                                                              oalancE Io
                                                         eriy balance                   IofcsrusurE uf
                                                                                     At forcclosure
                                                                            orTowqi Ar               or uurti. rsrs ur
                                                                                                        othcrsale-  of 8l!91
                                                                                                                       .lrr rrr
   ;ffffi;fd;plor;ny;-t          ud;0sd-iilsi,il3-n[i uia ana purctrare as 8 srrmgcr and may pay Lcudcr's snary of
                            -Ardietg
   rdJ fi";hiCprt*E                  such ffi&nt m dry d6e df Borrowcr owing-to Lsdsr.-id 6e ordcr presctibed
   above.
        i4. Borrower
        24.            agrees ttat Lender will not be bound by any.-p-resent-or fumre state laws, (a) Provldug tor
            BorroweragreesttatLenderwill.notbeboundbyany.-p-resent-o.rfumre.statelaws,Ja)providingfor
   valuation, appraisat,Tromestead or exetnption of the Propep', (b).pphibjtjng maintenance of an action for a
   i;iili;ri jiig.eni
   dcficicncy       ini or limiting
              iiriement     limiting- the arnoint             thl tiine
                                                   lliregf or the
                                          arnount thcreof         time   wilhin which- such action ma.y q
                                                                  tiire. within                         B -hrought,
                                                                                                          .[roq.eh],
                                                                                                                     (!)
                                                                                                                     (c)
                    11hcr sffirte
   ortmibiis-ani othcr    sEhrte oTof limitations, (d) allowing any right
                                                                      ri    of redemption or possession folhwing ay
                      rr(e) limiting the conditions which Len&r may Iby regulation impue, including tlte iutscst tuE it
   hrcetosurE salt or(e)
   ;;1tuft.           cohilitioo of ropruuiur *I rsufg
                 sJ'a ioiiiitio,i-sr.wnrovw      rsmfg,sf                   I nst Bonrirer.
                                                                Propcrgy E incn
                                                         of the Propirty'tp                     Boron'er rywly wriv*
                                                                                     Bonoryer. Borowcr              aryly
                                                                                                                   wrivcs
   iiiiUcnlfii'of any sucb satc liw. B&uwcr trcrcby rtlinqnfofres, walvcs, and mnvcya all rightr, inohocr or
   oon
   ---#.utrmater  of dcsmtt, dorilw' mtl euroesy.
               e,ofd6em&dowr,md
                                           offiis fiorgagc, aftcr paymont in firtl, ttrc morigag€G, [t Botrowcr's expsrse.
                               urmin*io-n offi6
                        Upon urmiiltion
            RGlessc U;ori
        23. nGiss3,-
   shilt-tr;d;ilani nE or rrcord grch Intrftrm€rtrs-of-retcasG, inilsftrtion and kninai6n-in prryr form trtr$tail b
   tn"
          T[:n"frff,ltJtltitf,:o#Sr'ir'ii;',i,o"o,. rf onc or rnore riders are eresrred                   by Borowcr    and. rccordcd
   tncor-h--r
   togetber     ,-iiitti"
                witlr,&is   Smrrrittr-I'n<rlturirent-
                            Security InsUqm€nt, the   thc covenants
                                                          covenanls   lnd
                                                                      iud   asreements of each
                                                                            agrcements           ri&f           incoruorated ino,aad
                                                                                                 rldtr shali be ineorporated into, aad




                                                                                                                          Page 5   of6
     Case 5:19-cv-00166-TBR Document 1-2 Filed 11/05/19 Page 6 of 7 PageID #: 14



--
         shall amend and supplement the covenants and agrecmenh of this Security Instrument as if thc ride($ were a par.t of this
         Scarity Instrument. [Check applicable box]

              EI Condominium     Rider         EI Planned Unit Developmcnt            Ridcr           tr   Othe(s) lsp€ciryl

              BY SIGNING BELOW, Bonower accepts and agrees to the terms and covenants contained in pages                              I   throrlgh 6   of
         this Security lnstrument ard in any rider sxecuted by Borower and rccorded with this Security lnstrument




         STATE OFKENTUCKY
                                                                                                   ACKNOWLEDGMENT
         COUNTY       OF    C-Ex'leu!f,
                                                          }",
              gefors   mc                                                                     a   Notary Public in and for the county     of
                            CalLoway,personallyappesed                                 lrgla        Dauvgl.l€       81*rh-
                                                                                      who acknowledged that                           cxecuted th€
                                                                                                                 -      .,.s\e
         foregiinginstrum€ntonthuJg.lb-dayof Septeuber,                                                       lqgq        8s
                                                                                                                               ----!.er-freeacl
         and decd,

              WITNESS my hurd and offlcial seal      this 10th                  day   of

         ISEALI

                                                                                                   My commission expires
                                                                                                                               -9:l!:ZllL
                                                         PREPARER'S STATEIVIENT
         Tlc form of Ois instnrment   was drafted by the      Office of the Gcneral Counsel ofthe Unitsd States
         Agricultura and the motcrial in the blank spaces in the fonn was               by or      ftc

         Gerald Be1I
                                      (Nana)                                                                                     (Sigoaturc)


                                      (Address)
                                                         RECORDER'S CERTTFICATE

         STATE OFKENTUCKY
                                                                            gsl
         CoUNwOF Calloway
                                                          )
         I;                                                        Clerk of thc County Court for the County aforesaid, do certifr that the
         forcgoing mortgage was on the                            day of
         lodged for   record-      al-         o'clock           whcreupon the samc, with the foregoing and this certificate. have been
         duly recorded in my office.
                                                         -M,,
             Given under my hand his                                 day   of


                                                                                      Cterk   of             CountyCowt
                                                                                      By                                              D-C.


                                                                                                                                          Page 5   of6
Case 5:19-cv-00166-TBR Document 1-2 Filed 11/05/19 Page 7 of 7 PageID #: 15




                    ATrAqEltrTNr ro FEAt E$f,ariff Monltffaq&Ets)M
                  ANGIA I}AIYIELI,E CI"IRIC SnIGLE TO UNTTTrI S, TTES
                Ilpip,AsrluFNT Or *WD8VS.(,,                   FI![EItrr


          L,cts 13 and 14, and 2l feet offofthe north side oflot No. 15, in Blook "A", in the
          Roberts Subdivisiou to the toum of Murray, Kentucky Plat of same being recorded
          in peed Book 80, Page 315, in the office of tlre Clerk of the Calloway County Court
          of Callouray County, Kentuclqr, said propertybeing'described as follows:

          Beginning at a stake in the west edge of public road, or Ninth Street Extonded;
          thurce, we$t 189 feet !o a stake; thence south 781 feet to a *ake; tlience east lE9 feet
          to a $alre in edge ofpublio road or Nintlr Street Erdended; thence north 71 feet to the
          point ofbeginning.

          Being the sann proputy enmrs5rcd to Angb Danyelle Clark by deed from Jason Deep

                   in the Calloway Comty Court Clerk's office.

          This conveyance is subject to all easernents, restrictionq rights-ollway and prior

                                -
          mineral reservatio,ns and minenl ouv€yg[oqs ofrcgord.
                                                                              u/A
                                          A}.IGLA DA}.IYEIIE CLARK

                                          DATE:

    TTIIS INSIRI.JMENT PREPARED BY:

    HATyERSTOCK BELL & PrTh4AN
    2l l S. 12n Street
    Murray, KY 42071
 Case 5:19-cv-00166-TBR Document 1-3 Filed 11/05/19 Page 1 of 1 PageID #: 16


                                                                                                                               Foro Applwcd
Form RIIS 3550-12
(10'96)                                                         Udted   Statcs Departmcnt   of Agricrdilre                     OMBNo.0575{166
                                                                            Rural Housiqg Service
                                                                                                                   Acount   tr-!;
                                                    SIIBSIDY BfiPAY:IilETT AGREENMNT
                                                                                                                                    with Sectioa
1.    As rcguired gnrler Section 521 of thc Housing Act of l%9 (42 U,S.C. 14908), snbsidy received in accordmce
                                                                                                                        of the security proPerty'
502 of the itousing Act of     1g4g,   is rcpayablc  to ttp  Govcrurnent    r4on   thc dispooition  or ilmoccupsDc,y
Defencd Bortgagc      paymrils  arc  includcd  as subsidy  uoder  this                qniMt.
                                                                                                                   pEy in full wi&out transfer of
2.    Whcn I fail to occrpy or mosf€r title to my homs, rEcapturc is due. If t rcfitremo or otherwise
title aad continue to ooipy     the  property,  the  anormt   of recaptrue    wilt  bs calculeted  but,  payment   of reeaptwe can be deftrred,
               gntil ttr                            rold  or vacated.   If  dcfcrred,  thc                u}ofigage can bc subordinatcd but will
interest ftce,           prputty  is  sut-scErcotty
                                                                                    paid in
                                                                                           $.-q$ry
                                                                                            full. Io sittutions  wbere  deftr,mt of rccapnuc is
uot be relca'ed nor tte promissory note-satisied until the Govcu&ut is
an qtion, rcc{tBrc will bc dircorntcd 25fr if       paid  h full at tioe   of soUleoent.

3.   Marlret value at time of initial subsrdy $ . lc,ooo."qo lcss anount of Rrual Hosing service
                                                                                                 (RrIS) loans                       $l{.IS.09=- bs
                                      -                  eTtrilffi;8inal:quiry$t*:tg**-"                       Thismouatequals       't't      %otttu
rroootofaypriorliarts                           ,.."..
rarket value     as   dffihod       by diviaing original cqtltty by the ruarket vdue.

                                                                                                                       following formila.
4,    If all toans are not subject to r@aprurc, or if atl loans subject to rccapture arc not being paid, cornplete the
Divirle tbe batanse or roans'suu;.a to ioupt * rhat are being iaid by tuo uaance of
                                                                                           oll opcn loans.  Multiply  the  r€sult by 100 to

&termine the pcrcenr of the mrtstandiug balance of opca loans Mng paidl

5.                           nonths                                             Avcrage iilerest rate paid
                             lom                                      1.1        2.1 3,1            4.1      5.1   6.t
                                                         t%           2%        3fi                 s%       6%    7%    >7%
                                0          59            .50          .50       .50      .50        .4       .32   .n .11
                               50         19             .50          .50       .50      .49        .42      .31   .2L .ll
                              t20         179            .50          .50       .50      ,4t        .40      .30   .20 .10
                              160         89             .50          .50       .49      .42        .36      .26   .18 .09
                              240         299            .50          .50       .46      .38        .33      .24   .17 .09
                              300         359            .50          ,45       .CI      .34        ,?9      .21   .14 .09
                              360   &     uP             .47          .N        ,36      .31        .?5      .19   ,13 .09
     Calculatiqg R€c4tur€
        Marka value (at tnc drc ottraasfer or abandawom)
     LESS:
               Prior lieus
               RHS balanco,
               Reasonable closing coss,
               Princiod rcifocdon m DoE            rilc,
               G-dn cgirr (scs Pc{rah                     3}'   and
               CePital imProvcments.
     EOUAI.s
     ---'Itpreciaiioo          Value. 0f this is a positive valuc' continue')
     '---IEEGrc
     TIMES
                             h Puqgrryh         a (rf    {Plidle),
          ffig,*"*iffiftff*r*                                     (t00% 'pe'r€cntase in parasrryh 3)'
           -
      EQUAI,S
      --       Valuc mrcciUioo a$:pt b rec4tturo. RecaPhtl€ duc cquals the lesser of tbis
               fi$t$ or'lhg @uol of obdilY rrceived'
                AIIflE DIIITEIIA           CI,ART



                                                                                                              q-/0-
                                                                                                                                            F,,,,dfii,tr
                                                                                                              E*anr&wam
                      Case 5:19-cv-00166-TBR Document 1-4 Filed 11/05/19 Page 1 of 1 PageID #: 17


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            502 SOUTH 9TH STREET TRUST, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             CALLOWAY
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $106,706.36                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/05/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00166-TBR Document 1-5 Filed 11/05/19 Page 1 of 4 PageID #: 18




                              United States District Court
                      WESTERN                         DISTRICT OF                KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        502 South 9th Street Trust, et al.


        TO:     (Name & Address of Defendant)

                502 SOUTH 9TH STREET TRUST
                SERVE: Trustee
                P.O. Box 1327
                Murray, KY 42071


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00166-TBR Document 1-5 Filed 11/05/19 Page 2 of 4 PageID #: 19




                                                 RETURN OF SERVICE

                                                               1        Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                              Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                               STATEMENT OF SERVICE FEES

    Travel N/A                                  Services                                     Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                            _______________________________________
                    Date                                                  Signature of Server




1
          As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
          Case 5:19-cv-00166-TBR Document 1-5 Filed 11/05/19 Page 3 of 4 PageID #: 20




                              United States District Court
                      WESTERN                         DISTRICT OF                KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        502 South 9th Street Trust, et al.


        TO:     (Name & Address of Defendant)

                ANGLA DANYELLE CLARK
                906 Northwood Drive, Apt. C13
                Murray, KY 42071-3551


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00166-TBR Document 1-5 Filed 11/05/19 Page 4 of 4 PageID #: 21




                                                 RETURN OF SERVICE

                                                               1        Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                              Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                               STATEMENT OF SERVICE FEES

    Travel N/A                                  Services                                     Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                            _______________________________________
                    Date                                                  Signature of Server




1
          As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
